DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Kojima et al. for an “apparatus, method and storage medium” filed June 10, 2021 has been examined.  

This application claims foreign priority based on the application 2020-110034 filed June 25, 2020 in Japan.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
   
 Claims 1-20 are pending.

Referring to Claims 5-6, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  However, for examination efficiency, examiner will explain how the references teach the claimed features.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant trying to claim a recording medium does not fall into any statutory categories of invention.  Applicant trying to claim the recording media such as a wireless transmission media (i.e. the media is a signal) does not fall into any statutory categories of invention.  (See Specification page 24 paragraph 0094 to page 26 paragraph 0097).
There is no practical application of the recording medium (i.e. the signal) as required under MPEP 2106 IV B 1(c).  The only positive limitation associates with the recording medium comprises instructions stored thereon that when executed by one or more computers cause the one or more computers to execute the instruction.  However, as claimed a recording medium (i.e. the signal) has no practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10, 15 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claims 3 and 4 recite the limitation "the last exiting person"  in line 7.  There is insufficient antecedent basis for this limitation in the claim.  “the last exiting person” should be “a last exiting person”. 

Claims 5 and 6 recite the limitation "a unique ID of each key" in line 6 is confusing and unclear.   Examiner believes that the "a unique ID of each key” is “"the unique ID of each key” which referred in line 3. 

Referring to claims 7, 10, 15 and 18 are rejected as being dependent upon a rejected Claims 3 and 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 10,880,526) in view of Fan et al. (US# 8,670,752).

Referring claim 1, Fitzgibbon et al. disclose an apparatus (column 1 lines 40 to 60; see Figures 1 to 8) comprising:
 a first monitoring camera (150) arranged on the inside of the doorway (column 3 lines 37 to 59; column 4 line 64 to column 5 line 14; see Figures 1 to 5);
a judging unit (120) configured to judge, at a reference time of day, whether the electric lock is locked (i.e. when the light status detector 150 detects that the movable barrier operator 10 has turned on power to deliver to the operator light 50, it will determine that the 50 has turned on and transmit a signal to the system 100 (e.g., to the communication module 140 and/or the control circuitry 120) (column 6 lines 49 to 67; see Figures 1 and 8) (the control circuitry 120 determines the status of the barrier or garage door is open or close based on the detected status of the operator light, the system responsively operates a camera 850 to obtain security data. For example, when the light status detector communicates that the operator light is on, the camera is operated 850 to obtain security data such as visual images (i.e., photographs), video files, and/or audio files) (column 8 lines 18 to 23; column 12 lines 10 to 20; see Figure 8); and
a sending unit (140) configured to send image data captured by the first monitoring camera (200) or location information of the image data to a destination (340) corresponding to the electric lock (i.e. the communication module 140 is configured to communicate with a network 300 via a wired or wireless communication protocol. For example, the communication module 140 can transmit and/or upload security data captured by the camera 200 to the network 300 via a wireless signal (e.g., Wi-Fi, radio signals, Bluetooth, etc.). The communication module 140 can include a wireless transceiver configured to send and receive communications over the network and with other components including, for example, the light status detector 150, the camera 200, and the movable barrier operator 10) (column 5 lines 15 to 60; see Figures 1 and 8).
However, Fitzgibbon et al. did not explicitly disclose a detection unit configured to detect a state of an electric lock provided at a doorway; and a sending unit configured to send image data captured by the first monitoring camera or location information of the image data to a destination corresponding to the electric lock, when the electric lock is not locked at the reference time of day.
a detection unit configured to detect a state of an electric lock provided at a doorway; and a sending unit configured to send image data captured by the first monitoring camera or location information of the image data to a destination corresponding to the electric lock, when the electric lock is not locked at the reference time of day (i.e. the ESMC 120 can facilitate offering other communication services (e.g., packaged communication services) to persons (e.g., customers) associated with the service entity 114. As desired, the service entity 114 can charge for such communication services. For example, a school can be conducting a field trip that desires eight consecutive rooms from the service entity 114 (e.g., hotel). Room 1 and 8 are for teachers/chaperones and room 2-7 are for the students. The rule is that no student(s) is allowed to go out the room after 10 PM. In an aspect, the ESMC 120 can provide a door-lock alert service to the teachers/chaperones. All door unlock events for the student rooms can be monitored by the ESMC 120 at desired times, including after 10:00 p.m., and the ESMC 120 can detect and record any door unlock events that occur during the desired times with regard to rooms 2-7. The ESMC 120 can transmit an alert message or signal to the UE(s) 102 of the teachers/chaperones to notify the teachers/chaperones of the detected door unlock event. In another aspect, if a video camera(s) is installed to monitor the area(s) of rooms 2-7 of the service entity 114, the ESMC 120 can provide (e.g., communicate) the video footage relating to rooms 2-7 to the TV(s) in rooms 1 and/or 8 and/or the UE(s) (e.g., 102) of the teachers/chaperones so that the teachers/chaperones can identify the student(s) who is breaching the door(s) to any of rooms 2-7. As desired, for privacy reasons, the ESMC 120 can limit the amount of video footage available to the teachers/chaperones, for example, to video 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of monitoring the student rooms when unlock events are detected at specified times and providing the video footage relating to the detected room to the server via the network taught by Fan et al. in the security system that notifies user of the security event when the movable barrier operator detect the activating signal of Fitzgibbon et al. because monitoring the student rooms when unlock events are detected at specified times and providing the video footage relating to the detected room to the server via the network would improve in monitoring personnel in the security system.

Referring claim 2, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 1, Fan et al. disclose comprising: a first storage unit configured to store a lock history of the electric lock: and a setting unit configured to set the reference time of day based on the lock history (i.e. the ESMC 120 can provide a door-lock alert service to the teachers/chaperones. All door unlock events for the student rooms can be monitored by the ESMC 120 at desired times, including after 10:00 p.m., and the ESMC 120 can detect and record any door unlock events that occur during the desired times with regard to rooms 2-7. The ESMC 120 can transmit an alert message or signal to the UE(s) 102 of the teachers/chaperones to notify the teachers/chaperones of the detected door unlock event. In another aspect, if a video camera(s) is installed to monitor the area(s) of rooms 2-7 of the service entity 114, the ESMC 120 can provide (e.g., communicate) the video footage relating to rooms 2-7 to the TV(s) in rooms 1 .

Referring claim 8, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 1, Fitzgibbon et al. disclose comprising a communication unit (140) configured to communicate with the electric lock (10) (i.e. the system 100 itself includes the light status detector 150, the power supply 130, control circuitry 120, the communication module 140, and the camera 200. Such a system is configured to operate in connection with a movable barrier operator 10, and an operator light 50) (column 3 lines 47 to 65; see Figure 1), and
wherein the detection unit (150) is configured to detect a state of the electric lock (10) by communication between the electric lock (10) and the communication unit (140) (i.e. the light status detector 150 is configured to detect and/or determine when an operator light 50 of a movable barrier operator 10 has turned on or was intended to be turned on (e.g., the movable barrier operator 10 attempted to turn on the operator light 50 but failed because the operator light 50 was burned out). The light status detector 150 can be a light sensor that detects the presence of light. In such an embodiment, the light status detector 150 can be configured, positioned, and otherwise arranged to detect when the operator light 50 goes from off to on) (column 4 lines 28 to 63; see Figure 1 and 8).

Referring claim 9, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 2, although different in scope from the claim 8, the claim 9 contains similar limitations in that the claim 8 already addressed above therefore claim 9 is also rejected for the same obvious reasons given with respect to claim 8.

Referring claim 11, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 1, Fitzgibbon et al. disclose wherein the detection unit (150) is configured to detect a state of the electric lock (10) by a change of a light emitting state of an indicator provided on the electric lock (10) (i.e. The light status detector 150 also includes a socket install component 154, which is configured to install into a socket of the movable barrier operator 10. Via the socket install component 154, which can include a threaded portion, the light status detector 150 can screw into the socket of the movable barrier operator 10 in the same fashion as a typical light bulb. That is, the light status detector 150 can install into the same socket originally designed to receive the operator light 50. Through the socket install component 154, the socket relay can receive electrical power from the movable barrier operator 10, which electrical power can be used to power the light status detector 150 and its components (e.g., the transmitter, the detector circuitry, indicator lights, etc.) (column 9 lines 11 to 24; see Figure 6).

Referring claim 12, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 2, although different in scope from the claim 11, the claim 12 contains similar 

Referring claim 13, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 1, Fan et al. disclose wherein the sending unit is configured to send image data captured by the first monitoring camera after the reference time of day or location information of the image data to the destination (i.e. the ESMC 120 can transmit an alert message or signal to the UE(s) 102 of the teachers/chaperones to notify the teachers/chaperones of the detected door unlock event. In another aspect, if a video camera(s) is installed to monitor the area(s) of rooms 2-7 of the service entity 114, the ESMC 120 can provide (e.g., communicate) the video footage relating to rooms 2-7 to the TV(s) in rooms 1 and/or 8 and/or the UE(s) (e.g., 102) of the teachers/chaperones so that the teachers/chaperones can identify the student(s) who is breaching the door(s) to any of rooms 2-7. As desired, for privacy reasons, the ESMC 120 can limit the amount of video footage available to the teachers/chaperones, for example, to video footage over a specified period of time surrounding the detected door unlock event for any of rooms 2-7) (column 20 lines 55 to column 21 line 16) in order to monitor students in the rooms.

Referring claim 14, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 2, although different in scope from the claim 13, the claim 14 contains similar limitations in that the claim 13 already addressed above therefore claim 14 is also rejected for the same obvious reasons given with respect to claim 13.

16, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 1, Fitzgibbon et al. disclose wherein the sending unit (140) is configured to further send the image data captured by the first monitoring camera (200) to a file server (300) that is accessible from another device (320) (i.e. the security system 100 will operate by determining when the operator light 50 is on, has been turned on (or was intended to be turned on, e.g., a signal was sent to turn on a bulb that has burned out). When the operator light 50 is on, or within a predetermined time period (e.g., 30 seconds) after the light has turned on, the system 100 will collect security data (e.g., visual images or photographs, video, audio, and/or combinations thereof) via the camera 200 and/or other equipment mounted in the building/garage. The security system 100 will then, via the communication module 140, transmit or otherwise communicate the captured security data through a network so that the data may be accessed by an end user (e.g., a homeowner), via a mobile device 320. For example, the security system may transmit the captured security data to a storage system 340 such as cloud-based storage account, a hard drive, or another memory device) (column 10 lines 35 to 51; see Figures 1 and 7).

Referring claim 17, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 2, although different in scope from the claim 16, the claim 17 contains similar limitations in that the claim 16 already addressed above therefore claim 17 is also rejected for the same obvious reasons given with respect to claim 16.

Referring claims 19-20, Fitzgibbon et al. in view of Fan et al. disclose a method and a (non-transitory) recording medium having recorded thereon a program for causing a computer to function, although different in scope from the claim 1, the claims 19-20 contains similar limitations in that the claim 1 already addressed above therefore claims 19-20 are also rejected for the same obvious reasons given with respect to claim 1.

Claims 3-6, 10, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon et al. (US# 10,880,526) in view of Fan et al. (US# 8,670,752) as applied to claims 1 and 2, and further in view of Ahearn et al. (US#9,443,365) and Sakashita et al. (US# 10,515,276).

Referring claim 3, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 1, however, Fitzgibbon et al. in view of Fan et al. did not explicitly disclose wherein the electric lock is configured to perform automatic locking after unlocking, wherein the apparatus comprises a second storage unit configured to store a history of entry and exit via the doorway, and wherein the judging unit is configured to judge, at the reference time of day, whether the electric lock is locked by automatic locking in response to unlocking by the last exiting person. 
In the same field of endeavor of a control security system, Ahearn et al. teach that wherein the electric lock is configured to perform automatic locking after unlocking (i.e. when the remote access device 402 is within the first activation zone 412, the function may include automatically unlocking the electronic lock associated with the reader device 408, thereby allowing the user to enter the access-controlled region 404. If the remote access device 402 is within the second activation zone 414, the function may include automatically locking the electronic lock associated with the reader device 408 when the door closes so as to 402 should the user forget to manually lock the door 406) (column 12 line 33 to 51; see Figure 4) in order to improve security.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the computing device to process automatically locking the electronic lock associated with the reader device when the door closes so as to prevent unauthorized access to the access-controlled region should the user forget to manually lock the door taught by Ahearn et al. in the security system that notifies user of the security event when the movable barrier operator detect the activating signal of Fitzgibbon et al. in view of Fan et al. because automatically locking the electronic lock associated with the reader device when the door is unlock would improve the security of the security access control system.
In the same field of endeavor of a control security system, Sakashita et al. teach that 
wherein the apparatus comprises a second storage unit configured to store a history of entry and exit via the doorway (i.e. a general room entry and exit management system can always accurately know the total number of persons present in a room entry and exit management area using information from videos captured by cameras) (column 9 lines 9 to 21; see Figures 1 to 3); and wherein the judging unit is configured to judge, at the reference time of day, whether the electric lock is locked by automatic locking in response to unlocking by the last exiting person (i.e. the room occupant detecting section 132 detects, as the number of persons present in the room 200, the total number of persons under management of the room occupant detecting section 132 or the number of persons obtained by subtracting, at the time of the last ID authentication, the number of persons having been allowed for room exit by the room entry and exit management section 131 from the total number of persons having 131.  The room entry and exit management section 131 determines that the transmitted piece of ID information is a piece of ID information on a pre-approved person and allows the person to leave the room 200, that is, when a person leaves the room 200 (YES in step S11)) (column 5 lines 15 to 40; column 8 lines 47 to 64; see Figures 2-4) in order to improve security in the monitoring system.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the room occupant monitoring system to monitoring and storing entry and exit of persons in database and monitoring any person left in the room taught by Sakashita et al. in the security system that notifies user of the security event when the movable barrier operator detect the activating signal of Fitzgibbon et al. in view of Fan et al. and Ahearn et al. because having the room occupant monitoring system to monitoring and storing entry and exit of persons in database and monitoring any person left in the room would improve the security of the security access control system.

Referring to claim 4, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 2, although different in scope from the claim 3, the claim 4 contains similar limitations in that the claim 3 already addressed above therefore claim 4 is also rejected for the same obvious reasons given with respect to claim 3.

Referring claim 5, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 1, however, Fitzgibbon et al. in view of Fan et al. did not explicitly disclose wherein the electric lock is capable of performing automatic locking after unlocking and reading a unique ID 
In the same field of endeavor of a control security system, Ahearn et al. teach that wherein the electric lock is capable of performing automatic locking after unlocking (i.e. when the remote access device 402 is within the first activation zone 412, the function may include automatically unlocking the electronic lock associated with the reader device 408, thereby allowing the user to enter the access-controlled region 404. If the remote access device 402 is within the second activation zone 414, the function may include automatically locking the electronic lock associated with the reader device 408 when the door closes so as to prevent unauthorized access to the access-controlled region 402 should the user forget to manually lock the door 406) (column 12 line 33 to 51; see Figure 4), and reading a unique ID of each key that is used (i.e. when an entry applicant wishing to enter the room 200 passes his/her ID card over the ID card reader 12, the ID card reader 12 reads out the piece of ID information on him/her from the IC chip of the ID card. The ID card reader 12 transmits the read piece of ID information to the server 13.The room entry and exit management section 131 of the server 13 performs ID authentication for the entry applicant by determining whether or not the piece of ID information transmitted from the ID card reader 12 matches any piece of ID information stored in the personal data storage section 14 (step S1) (column 6 lines 36 to 46; see Figures 2 and 3) in order to improve security.

In the same field of endeavor of a control security system, Sakashita et al. teach that wherein the apparatus comprises a third storage unit configured to store a unique reference time of day and a history of entry and exit by an owner of each key, in association with a unique ID of each key (i.e. a general room entry and exit management system can always accurately know the total number of persons present in a room entry and exit management area using information from videos captured by cameras) (column 9 lines 9 to 21; see Figures 1 to 3); and wherein the judging unit is configured to refer to the reference time of day and the history of entry and exit applicable for each key, and judge whether the electric lock is locked by the reference time of day by automatic locking in response to unlocking using the key (i.e. the room occupant detecting section 132 detects, as the number of persons present in the room 200, the total number of persons under management of the room occupant detecting section 132 or the number of persons obtained by subtracting, at the time of the last ID authentication, the number of persons having been allowed for room exit by the room entry and exit management section 131 from the total number of persons having been allowed 131.  The room entry and exit management section 131 determines that the transmitted piece of ID information is a piece of ID information on a pre-approved person and allows the person to leave the room 200, that is, when a person leaves the room 200 (YES in step S11)) (column 5 lines 15 to 40; column 8 lines 47 to 64; see Figures 2-4) in order to improve security in the monitoring system.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the room occupant monitoring system to monitoring and storing entry and exit of persons in database and automatic locking in response to unlocking using the key taught by Sakashita et al. in the security system that notifies user of the security event when the movable barrier operator detect the activating signal of Fitzgibbon et al. in view of Fan et al. and Ahearn et al. because having the room occupant monitoring system to monitoring and automatic locking in response to unlocking using the key would improve the security of the security access control system.

Referring to claim 6, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 2, although different in scope from the claim 3, the claim 6 contains similar limitations in that the claim 5 already addressed above therefore claim 6 is also rejected for the same obvious reasons given with respect to claim 5.

Referring claim 10, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 3, although different in scope from the claim 8, the claim 10 contains similar limitations in that the claim 8 already addressed above therefore claim 10 is also rejected for the same obvious reasons given with respect to claim 8.

Referring claim 15, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 3, although different in scope from the claim 13, the claim 15 contains similar limitations in that the claim 13 already addressed above therefore claim 15 is also rejected for the same obvious reasons given with respect to claim 13.

Referring claim 18, Fitzgibbon et al. in view of Fan et al. disclose the apparatus according to claim 3, although different in scope from the claim 16, the claim 18 contains similar limitations in that the claim 16 already addressed above therefore claim 18 is also rejected for the same obvious reasons given with respect to claim 16.

Allowable Subject Matter

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Referring to claim 7, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the third storage unit is configured to further store face authentication data of an owner of each key, in association with the unique ID of the key, wherein the apparatus further comprises:
a second monitoring camera configured to capture a face of a person exiting to the outside through the doorway;
an identification unit configured to collate a face in image data captured by the second monitoring camera with each face authentication data stored in the storage unit, and identify the unique ID corresponding to the face in the image data; and
an updating unit configured to update, in response to the unique ID being identified by the identification unit, the history of entry and exit by recording that the key of the unique ID is used for locking.
  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684